  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 1 of 11 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOSEPH POST, Individually and On Behalf             )
 of All Others Similarly Situated,                   )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 MAXIM INTEGRATED PRODUCTS, INC.,                    )   CLASS ACTION
 TRACY ACCARDI, JAMES R. BERGMAN,                    )
 JOSEPH R. BRONSON, TUNC DOLUCA,                     )
 ROBERT E. GRADY, MERCEDES                           )
 JOHNSON, WILLIAM P. SULLIVAN,                       )
 WILLIAM D. WATKINS, MARYANN                         )
 WRIGHT, ANALOG DEVICES, INC., and                   )
 MAGNETO CORP.,                                      )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on July 13, 2020 (the

“Proposed Transaction”), pursuant to which Maxim Integrated Products, Inc. (“Maxim” or the

“Company”) will be acquired by Analog Devices, Inc. (“Parent”) and Magneto Corp. (“Merger

Sub,” and together with Parent, “Analog”).

       2.      On July 12, 2020, Maxim’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Analog. Pursuant to the terms of the Merger Agreement, Maxim’s stockholders

will receive 0.630 shares of Parent common stock for each share of Maxim common stock they
  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 2 of 11 PageID #: 2




own.

       3.      On August 18, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Maxim common stock.

       9.      Defendant Maxim is a Delaware corporation and maintains its principal executive

offices at 160 Rio Robles, San Jose, California 95134. Maxim’s common stock is traded on the




                                                  2
  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 3 of 11 PageID #: 3




NASDAQ Global Select Market under the ticker symbol “MXIM.”

       10.     Defendant Tracy Accardi is a director of the Company.

       11.     Defendant James R. Bergman is a director of the Company.

       12.     Defendant Joseph R. Bronson is a director of the Company.

       13.     Defendant Tunc Doluca is President, Chief Executive Officer, and a director of the

Company.

       14.     Defendant Robert E. Grady is a director of the Company.

       15.     Defendant Mercedes Johnson is a director of the Company.

       16.     Defendant William P. Sullivan is Chairman of the Board of the Company.

       17.     Defendant William D. Watkins is a director of the Company.

       18.     Defendant MaryAnn Wright is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Parent is a Massachusetts corporation and a party to the Merger

Agreement.

       21.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Maxim (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       23.     This action is properly maintainable as a class action.




                                                  3
  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 4 of 11 PageID #: 4




        24.     The Class is so numerous that joinder of all members is impracticable. As of July

10, 2020, there were approximately 266,684,468 shares of Maxim common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        25.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        29.     Maxim develops innovative analog and mixed-signal products and technologies to

make systems smaller and smarter, with enhanced security and increased energy efficiency.




                                                 4
  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 5 of 11 PageID #: 5




       30.    On July 12, 2020, Maxim’s Board caused the Company to enter into the Merger

Agreement with Analog.

       31.    Pursuant to the terms of the Merger Agreement, Maxim’s stockholders will receive

0.630 shares of Parent common stock for each share of Maxim common stock they own.

       32.    According to the press release announcing the Proposed Transaction:

       Analog Devices, Inc. (Nasdaq: ADI) and Maxim Integrated Products, Inc. (Nasdaq:
       MXIM) today announced that they have entered into a definitive agreement under
       which ADI will acquire Maxim in an all stock transaction that values the combined
       enterprise at over $68 billion2. The transaction, which was unanimously approved
       by the Boards of Directors of both companies, will strengthen ADI as an analog
       semiconductor leader with increased breadth and scale across multiple attractive
       end markets.

       Under the terms of the agreement, Maxim stockholders will receive 0.630 of a share
       of ADI common stock for each share of Maxim common stock they hold at the
       closing of the transaction. Upon closing, current ADI stockholders will own
       approximately 69 percent of the combined company, while Maxim stockholders
       will own approximately 31 percent. The transaction is intended to qualify as a tax-
       free reorganization for U.S. federal income tax purposes. . . .

       Advisors

       Morgan Stanley served as lead financial advisor to ADI. BofA Securities also
       served as a financial advisor. Wachtell, Lipton, Rosen & Katz served as legal
       counsel.

       J.P. Morgan served as exclusive financial advisor to Maxim, and Weil, Gotshal &
       Manges LLP served as legal counsel.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       33.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       34.    As set forth below, the Registration Statement omits material information.

       35.    First, the Registration Statement omits material information regarding the

Company’s and Analog’s financial projections.




                                                5
  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 6 of 11 PageID #: 6




       36.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose, for each set of projections: (i) all line items used to calculate EBITDA, EBIAT,

Adjusted EBITDA, and unlevered free cash flow; and (ii) a reconciliation of all non-GAAP to

GAAP metrics.

       37.     With respect to Analog’s financial projections, the Registration Statement fails to

disclose, for each set of projections: (i) all line items used to calculate EBITDA, EBIAT, Adjusted

EBITDA, and unlevered free cash flow; and (ii) a reconciliation of all non-GAAP to GAAP

metrics.

       38.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       39.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, J.P. Morgan Securities LLC (“JPM”).

       40.     With respect to JPM’s Discounted Cash Flow Analysis of Maxim, the Registration

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

terminal values for Maxim; (iii) JPM’s basis for applying terminal growth rates ranging from 2.5%

to 3.5%; (iv) the individual inputs and assumptions underlying the discount rate range of 8.25% to

10.25%; (v) the net cash balance of Maxim; and (vi) Maxim’s fully diluted shares outstanding.

       41.     With respect to JPM’s Discounted Cash Flow Analysis of Analog, the Registration

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

terminal values for Analog; (iii) JPM’s basis for applying terminal growth rates ranging from 2.5%

to 3.5%; (iv) the individual inputs and assumptions underlying the discount rate range of 8.25% to




                                                 6
  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 7 of 11 PageID #: 7




10.25%; (v) the net debt balance of Analog; and (vi) Analog’s fully diluted shares outstanding.

         42.   With respect to JPM’s Value Creation Analysis, the Registration Statement fails to

disclose the individual inputs and assumptions underlying the discount rate of 9.25% and terminal

value growth rate of 3.0%.

         43.   With respect to JPM’s Discounted Equity Research Analyst Price Targets analyses,

the Registration Statement fails to disclose: (i) the price targets observed in the analyses; (ii) the

sources thereof; and (iii) the individual inputs and assumptions underlying the cost of equity of

10.0%.

         44.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

         45.   Third, the Registration Statement omits material information regarding JPM.

         46.   The Registration Statement fails to disclose whether JPM has performed past

services for the Company or its affiliates, as well as the timing and nature of such services and the

amount of compensation JPM received for providing such services.

         47.   Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

         48.   The omission of the above-referenced material information renders the Registration

Statement false and misleading.

         49.   The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                  7
  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 8 of 11 PageID #: 8




                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Maxim

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Maxim is liable as

the issuer of these statements.

       52.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       53.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       54.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       55.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       56.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.



                                                  8
  Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 9 of 11 PageID #: 9




       57.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Analog

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     The Individual Defendants and Analog acted as controlling persons of Maxim

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Maxim and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       60.     Each of the Individual Defendants and Analog was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       61.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.




                                                  9
 Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 10 of 11 PageID #: 10




       62.     Analog also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       63.     By virtue of the foregoing, the Individual Defendants and Analog violated Section

20(a) of the 1934 Act.

       64.     As set forth above, the Individual Defendants and Analog had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                 10
 Case 1:20-cv-01110-UNA Document 1 Filed 08/24/20 Page 11 of 11 PageID #: 11




       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: August 24, 2020                              RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 210
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
